DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘suction connector’ in claim(s) 1, 28, and 39; ‘locking device’ in claim 20; and ‘flow path extension device’ in claim(s) 21-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-14, 19-25, 27-29, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 20090234192 A1 – cited in IDS). 

For claim 1, Okada teaches  A set of medical sampling parts [14, 23] for use with a medical device [2], having a suction channel and a suction connector in fluid connection with said suction channel [9-10], the set of medical sampling parts comprising:
a sampling device [14] including a suction inlet [15-19] adapted for fluid connection to the suction connector [Fig. 12], and a suction outlet [20-22] adapted for fluid connection to a vacuum source; [aspirator ¶¶40-47]; 
and a sample container [29] including a top [25], a base [24] located at a bottom of the sample container opposite of said top [Fig. 5], and a container part [interior of 27] at least partly enclosing a sample volume located at the bottom of the sample container [Fig. 6], the sample container having a container axis that extends longitudinally between said top and said base; [innate central longitudinal axis parallel to 27 in Figs. 5-6]; 
a connector [32-33, exterior of 27] having a sampling inlet [32], a sampling outlet [33], and defining a detachment axis [axis of 32c and 33c shown in Fig. 12] along a length of the connector [Fig. 12], wherein the set of medical sampling parts has an assembled state, in which the sampling device and the sample container are attached to each other by said connector being attached to the top of the sample container, and a detached state, in which the sample container is detached from the sampling device; [per ¶¶47-48]; 
wherein, in said assembled state, a first fluid connection is established through said sampling inlet between said sample container and said suction inlet [via 32 to 29 to 31 per Fig. 12], and a second fluid connection is established through said sampling outlet between said sample container and suction outlet [via 31 then onto 28 and 33 per Fig. 12], so that, when a sampling fluid comprising liquid and gas enters the sample container via the first fluid connection, the sampling fluid can be separated by discharging liquid of the sampling fluid into said sample volume and by discharging the gas of the sampling fluid via said second fluid connection; [via 36 per Fig. 12 and ¶¶54-58, ¶¶64-66][see also   liquid collection throughout Figs. 14-22]; 
and wherein the sample container in said assembled state can be detached from the sampling device by a translational movement of the sample container along the detachment axis to bring the set of medical sampling parts to said detached state, [per ¶¶47-48], a smallest angle between said container axis and said detachment axis being equal to or greater than 45 degrees. [e.g., angle formed by horizontal parallel axes coming out of openings 32c and 33c is 90° from straight vertical axis parallel to 27 in Fig. 6]. 

For claim 2, Okada teaches  The set of medical sampling parts of claim 1, further comprising a cap part [35] located at the top of the sample container, wherein the container axis extends between the oppositely located base and cap of the sample container. [e.g., vertical axis parallel to 27 constitute(s), under BRI, a form of an axis which extends from 27B to top of 35 — best envisioned in Fig. 6]. 

For claim 3, Okada teaches  The set of medical sampling parts of claim 1, wherein the container axis is vertical if the base rests on a level surface. [Fig. 6]. 

For claim 4, Okada teaches  The set of medical sampling parts of claim 1, wherein the container axis is a center axis of the container part. [there is an axis which can exist and extend through center of 27 and 35]. 

For claim 5, Okada teaches  The set of medical sampling parts of claim 1, wherein the container part further comprises at least one liquid level mark allowing visual measurement of the volume of liquid contained in the sample volume of the container part, wherein the liquid level mark extends in a plane perpendicular to the container axis. [per ¶49, 25 is see-through and thereby any physical structural feature of 24 can constitute(s), under BRI, a form of a liquid level mark — such as, by way of nonlimiting example, lip/surface 27c or even visual comparison to body 28 or to inlet 32][see also liquid levels in Figs 14-22]. 

For claim 6, Okada teaches  The set of medical sampling parts of claim 5, wherein the at least one liquid level mark is adapted to extend in parallel to a liquid level of a liquid sample in the sample volume of the sample container when the sample container rests on a level surface. [e.g., 28a can be parallel to a liquid / tissue level — as can bottom of filter 36A][see also liquid levels in Figs. 14-22]. 

For claim 7, Okada teaches  The set of medical sampling parts of claim 1, wherein the sample container in the assembled state is fixed at least radially to the sampling device in relation to the detachment axis. [Fig.  2]. 

For claim 8, Okada teaches  The set of medical sampling parts of claim 1, wherein an angle between a center axis of said suction inlet and said container axis is fixed in said assembled state. [Fig. 2, Fig. 6][more broadly, all elements are fixed when in final assembly as in Fig. 2 such that any one center axis of inlet/outlet tubing(s) constitute(s), under BRI, a form of a ‘fixed angle’ with the other features such as vertical longitudinal axis of 24]. 

For claim 9, Okada teaches  The set of medical sampling parts of claim 1, wherein sampling device and the sample container are attached rigidly to each other in said assembled state. [final assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid attachment’]. 

For claim 10, Okada teaches  The set of medical sampling parts of claim 1, wherein the sampling device is made of or comprises a rigid material, so that, when in said assembled state and the sampling device is connected to the medical device, the sampling device establishes a rigid connection between the sample container and the medical device. [assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid’ materials]. 

For claim 11, Okada teaches  The set of medical sampling parts of claim 1, wherein the first and/or second fluid connections are rigid connections in the assembled state. [final assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid attachment’].

For claim 13, Okada teaches  The set of medical sampling parts of claim 1, wherein the sampling device comprises the connector. [in final assembly of Figs. 2, 13, 23-24, attachment of 14 to 23-33 can constitute(s), under BRI, a form of attachment 14 ‘comprising’ 28-33]. 

For claim 14, Okada teaches  The set of medical sampling parts of claim 13, wherein the connector is a protrusion. [32-33 per Fig. 5 are protrusions]. 

For claim 19, Okada teaches  The set of medical sampling parts of claim 1, wherein the sample container comprises a side wall connecting said top and base, wherein the detachment axis extends through the side wall in the assembled state. [Fig. 6 where 27 between 27b-c can constitute(s), under BRI, a form of a side wall with axis extending out of 32c and/or 33c].  

For claim 20, Okada teaches  The set of medical sampling parts of claim 1, wherein the set of medical sampling parts further comprises a locking device [32a-b, 33a-b] configured to lock the sample container to the sampling device in the assembled state. [verbatim per ¶58]. 

For claim 21, Okada teaches  The set of medical sampling parts of claim 1, wherein the set of medical sampling parts comprises a flow path extension device [36], wherein a center flow path of gas of the sampling fluid flowing between the sampling inlet and the sampling outlet is extended or prolonged compared to if the flow path extension device was not present. [movement of flow through 36 necessarily prolongs flowpath as liquid and gas must past through 36 including 39 in Fig. 10 per Fig. 12]. 

For claim 22, Okada teaches  The set of medical sampling parts of claim 21, wherein a hydraulic diameter of a portion of the first fluid connection and/or of the second fluid connection is reduced compared to if the flow path extension device was not present. [e.g., 31 constitute(s), under BRI, a form of a reduced hydraulic dynameter of 30 within 28, 31 connecting 27 to 28 which would not be present if 33c were in 27 without 28 and 31]. 

For claim 23, Okada teaches  The set of medical sampling parts of claim 22, wherein the flow path extension device is in the form of a plug [36-38 per ¶54] comprising a head [35, 38] and a body [36a, 39], the flow path extension device being inserted into the connector in said assembled state. [Figs. 5-6]. 

For claim 24, Okada teaches  The set of medical sampling parts of claim 23, wherein said body comprises a duct [openings of 36a and slots 40 constitute(s), under BRI, a form of a ‘duct’] forming part of said first or said second fluid connection in said assembled state [40 is part of flow path per Fig. 12], so as to reduce the hydraulic diameter of at least a portion of the first and/or the second fluid connection compared to if the flow path extension device was not present. [36a and 40 is a reduction in diameter of interior of 27, 31, and 29]. 

For claim 25, Okada teaches  The set of medical sampling parts of claim 24, wherein the flow path extension device is at least partly made of a sealing material [38], so that the flow path extension device seals the connector, so as to urge the sampling fluid to enter the sample container along the first fluid connection. [¶¶54-55]. 


For claim 27, Okada teaches  The set of medical sampling parts of claim 1, wherein the connector is adapted to penetrate at least one seal of the sample container. [32 is inserted into side of 27 with 29 therein where 29 is sealed via 38 per ¶54 which constitute(s), under BRI, a form of 32 ‘adapted to penetrate’ 29 via it’s side opening in 27 (i.e., 32 enters the sealed environment of 29)]. 

For claim 28, Okada teaches  The set of medical sampling parts of claim 1, further comprising an endoscope [2] or catheter, the endoscope or catheter including the suction channel [9-10] and the suction connector [Fig. 2], wherein,  in the assembled state the suction connector is in fluid connection with the suction inlet of the sampling device, and wherein the first fluid connection extends through said suction channel via the suction connector of the endoscope or catheter in the assembled state so that flushing of a body cavity can be performed and/or a sample of bodily fluids and/or bodily tissue can be conveyed to the sample container. [per Figs. 1-2 and 12]. 

For claim 29, Okada teaches  The set of medical sampling parts of claim 28, wherein the endoscope further comprises a handle [6] having a proximal end opposite a bottom [portion of 6 nearest 9], and an insertion tube [7] extending from the bottom of the handle,  wherein at least the top of the sample container is located, along a longitudinal axis of the handle, closer to the proximal end than the bottom of the handle. [Figs. 1-2]. 

For claim 39, Okada teaches  A method for assembly and disassembly of medical sampling parts and an endoscope or catheter [entire disclosure – see at least abstract], the method comprising:
providing a set of medical sampling parts according to claim 1; [see above]; 
connecting the sampling device with a suction connector of the endoscope or catheter; [per ¶¶46-48]; 
and attaching the sample container with the sampling device, thereby bringing the set of medical sampling parts to the operating state. [Fig. 2]. 

For claim 40, Okada teaches  The method of claim 39, further comprising,  detaching the sample container from the sampling device by a movement of the sample container along said detachment axis. [¶48].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada.
For claim 16, Okada fails to teach the outlet being closer to the top of the container than the inlet in an assembled state. However, such a difference would be achievable as a mere rearrangement of parts (i.e., making outlet 33 higher than inlet 32) that would be within the level of ordinary skill at the time of filing.  See MPEP § 2144.04. 

For claim 17, Okada teaches  The set of medical sampling parts of claim 16, wherein the inlet direction and outlet direction extend in parallel. [parallel as shown in Fig. 12].  

For claim 18, Okada teaches  The set of medical sampling parts of claim 17, wherein the sampling inlet has a first hydraulic diameter and the sampling outlet has a second hydraulic diameter, the first hydraulic diameter being greater than the second hydraulic diameter. [dimensions of 32c and 33c along with interiors 29 and 30 mean that there are varying hydraulic diameters which are present in 23 in the flowpath shown in Fig. 12 including two diameters which constitute(s), under BRI, a form of an inlet with a hydraulic diameter greater than an outlet hydraulic diameter]. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Okada-341 (US 20070179341 A1).
For claim 26, Okada fails to teach the sampling device having a sampling valve with a bypass mode.  
Okada-341 teaches an endoscope sampling device [170 of Figs. 24-29] having a valve [172] with a bypass mode which allows flow through a sample container [200] in a first mode via first and second connections [202-204] and in the bypass mode allows flow to a third fluid connection between a suction inlet and outlet [inlet and outlet of 70, 178-188] [throughout ¶¶90-105 see at least ¶¶90-92]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sampling device of Okada to incorporate the bypass valve of Okada-341 in order to increase efficiency and simplify operation.  As motivated by Okada-341 ¶61, ¶100, and ¶¶109-110. 
	
Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791